Citation Nr: 0635471	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-38 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a knee disability. 

2.  Entitlement to service connection for a leg disability. 

3.  Entitlement to service connection for a foot disability.

4.  Entitlement to service connection for hearing loss. 
 
5.  Entitlement to service connection for an eye disability. 

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1946 to January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision.  


FINDINGS OF FACT

1.  The veteran does not have a knee disability related to 
service.  

2.  The veteran does not have a leg disability related to 
service.

3.  The veteran's foot disability did not manifest in service 
and is not related to service. 

4.  The veteran does not have hearing loss related to 
service.

5.  The veteran does not have an eye disability related to 
service.

6.  The veteran does not have PTSD related to service.


CONCLUSIONS OF LAW

1.  A knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  A leg disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  A foot disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).  

4.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

5.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

5.  PTSD was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a July 2003 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claims.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service Connection for Knee, Leg, Foot and Eye 
Disabilities and Hearing Loss

The record is negative for any findings or diagnosis of a 
current knee or leg disability.  The evidence of record is 
negative for any complaints or findings of hearing loss.  The 
veteran claims that he has watery eyes due to his service.  
The evidence has not shown that the veteran currently has an 
eye disability manifested by watery eyes.  In fact, a May 
2000 record from Columbus Regional Medical Center noted that 
the veteran's eyes showed no discharge, altered vision, nor 
pain.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for knee, leg, and eye disabilities and hearing 
loss is not warranted.

While the veteran has suggested that he currently has knee, 
leg and eye disabilities, in addition to hearing loss as a 
result of service, as a lay person, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a knee, leg or eye disability 
or hearing loss related to service.  When the preponderance 
of evidence is against a claim, it must be denied.  38 
U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran has a current foot disability.  An August 2002 VA 
podiatry record noted an impression of deformed nails and 
diabetic neuropathy.  However, service medical records are 
negative for complaints or findings of a foot disability.  
The examination at service discharge noted a normal foot 
evaluation.  

Based upon the evidence of record, the Board finds that 
service connection for a foot disability is not warranted.  
While the veteran has a current foot disability, there is no 
indication of such a disability in service or at separation 
from service.  The first indication of this disability is not 
until 2002, which is over five six decades after service 
discharge.  In view of the lengthy period of time between 
service discharge and the first manifestations of pertinent 
disability, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, there 
is no opinion which provides a nexus between service and 
current disability. 

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim because there is no evidence 
of pertinent disability in service or thereafter, except for 
foot disability which is manifested nearly six decades 
following service.  Even though there is a current diagnosis 
of a foot disability, there is no true indication that the 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the absence of 
a finding of pertinent disability in service or thereafter, 
except for foot disability exhibited almost six decades post-
service, any opinion relating pertinent disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  



Service Connection for PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD (the provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 
10 Vet. App. 128 (1997).

The record is negative for any findings or diagnoses of PTSD 
or any other psychiatric disorder.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for PTSD is not warranted.

While the veteran has suggested that he currently has PTSD as 
a result of service, as a lay person, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition to no diagnosis of PTSD, the veteran does not 
have verified stressors that occurred in service.  He claimed 
combat service during World War II, but there is no 
suggestion in his discharge report or personnel records that 
he was in combat.  He did not receive any awards or 
decorations indicating combat participation and did not 
participate in any battles or campaigns.  It is not shown 
that he served overseas at all.  In sum, the preponderance of 
the evidence is against finding that the veteran currently 
has PTSD related to service, in-service stressors or medical 
evidence linking current disability to in-service stressors.  

When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a knee disability is denied. 

Service connection for a leg disability is denied. 

Service connection for a foot disability is denied.

Service connection for hearing loss is denied. 
 
Service connection for an eye disability is denied. 

Service connection for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


